DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on March 24, 2021. 
Receipt and entry of the remarks, amended abstract, amended claims, and replacement drawings filed on March 24, 2021 are acknowledged.
Claims 1 through 4, 8 through 15, and 17 through 20 are pending. Of these, claims 17 through 20 are new, whereas all of the remaining claims have been amended either directly or indirectly. Claims 8 through 15, 17, and 18 are withdrawn as explained in greater detail hereinbelow.
Response to Arguments
Applicant's arguments filed on March 24, 2021 have been fully considered but, except as stated otherwise hereinbelow, it is respectfully noted that these remarks are generally not persuasive and in parts, are also at least somewhat inaccurate, both as also noted in detail hereinbelow. 
With respect to applicant’s remarks/arguments in the first paragraph under the heading “Response to January 25, 2021, Notice of Non-Compliant Amendment” on page 9 of the aforementioned reply, applicant has summarized the applicant-initiated telephonic interview correctly except with regard to the statement that the examiner explained that, in order to avoid another notice of non-compliant amendment, “the response must also state that new claims 17-20 are readable on the elected invention”. that the applicant must correct the record via the next reply as appropriate since the aforementioned statement by applicant appears to be an inadvertent misstatement. 
With respect to applicant’s remarks/arguments in the second paragraph under the heading “Response to January 25, 2021, Notice of Non-Compliant Amendment” on page 9 of the aforementioned reply, applicant has stated that applicant “submits that new claims 17-20 are readable on the elected invention because (1) the claims are directed to a modular block (Group I) and (2) the claims recite each of the features identified in the November 15, 2019 Restriction Requirement as required in Groups I and II”. Applicant’s aforementioned remarks, however, are also deemed inaccurate in that newly added claims 17 and 18 are NOT broadly drawn to a modular block similar to the modular block for a unit adapted to store thermal energy which characterizes elected inventive Group I. Instead, newly added claims 17 and 18 are drawn to a modular block defining a lubricant sump for a vehicle which corresponds to the the 
Applicant’s arguments then go on to further list a number of elements which are recited in newly added claims 17 and 18 but which are purportedly not required by any of non-elected Groups III, IV, and V as per the aforementioned election/restriction requirement, with applicant stating that because “claims 17-20 include these elements, they cannot be in Groups III, VI, and V” and that previously withdrawn “claims 8-15 are also readable on the elected invention at least because they depend from new claim 17”. However, applicant’s aforementioned statements are inaccurate and the applicant’s aforementioned arguments and reasoning are not relevant to the requirements and standards for proper restriction practice in national stage applications such as the instant application. Applicant is respectfully reminded that, in a national stage application such as the instant application, shared technical features commonly claimed by different inventive groups do not preclude proper restriction among the groups due to the existence of the one or more commonly claimed shared technical features. Because the elected invention of Group I is not allowable over the prior art, any commonly shared technical feature with the remaining non-elected groups of inventions does not make a contribution over the prior art and the commonly shared technical feature therefore does not constitute a special technical feature.  As a result, the restriction requirement mailed on November 15, 2019 is still deemed proper and claims 17 and 18 are withdrawn from further consideration at this time as being drawn to a previously non-elected inventive group, but, along with claims 8 through 15, could be subject to rejoinder at a later time, if appropriate. 

Applicant has stated that the replacement drawings filed on March 24, 2021 have addressed “the issues raised in the Office Action” and that therefore the objections to the drawings as cited in the previous Office action should be withdrawn. However, while the replacement drawings filed on March 24, 2021 do indeed obviate most of the issues in the drawings which are the basis of the objections to the drawings as cited in the previous Office action, not all of the objectionable issues have been addressed. In particular, a couple of the drawings still contain impermissible black shading which has not been removed from the drawings as required. Applicant’s remarks in this regard are therefore unpersuasive.
Applicant has also stated that the amended abstract filed on March 24, 2021 has addressed all of the issues raised by the examiner in the previous Office action and that the objections to the abstract should therefore be removed. While the amended abstract does indeed avoid the objections cited by the examiner in the previous Office action, the amended abstract filed on March 24, 2021 has introduced new issues and the abstract is still objected to in the instant Office action.
As noted by applicant, the amendments to the claims filed on March 24, 2021 have indeed obviated the objections to the claims due to informalities as cited by the examiner in the previous Office action. The claims are no longer objected to due to informalities.

Applicant’s arguments filed on March 24, 2021 with respect to the patentability of claims 1 through 4 as well as 17 and all claims depending therefrom relative to the previously applied Whitman prior art reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restriction
Claims 8 through 15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more of the various non-elected groups, there being no allowable generic or linking claim at this time. Contrary to applicant’s arguments that all of the pending claims (including newly added claims 17 and 18 as well as currently amended and withdrawn claims 8 through 15) are readable on the elected invention of Group I, the examiner hereby reiterates that claims 8 through 15, 17, and 18 are drawn to the non-elected invention characterized by a modular block defining a lubricant sump for a vehicle and not to the elected invention characterized 
Drawings
The replacement drawings were received on March 24, 2021.  These drawings are generally acceptable excepted for the remaining objections noted in detail hereinbelow.
The drawings filed on March 24, 2021 are objected to because some of the drawings (i.e., Fig. 1 and Fig. 9) still include impermissible black shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The amended abstract of the disclosure is still objected to because it fails to cite the characterizing salient features of the claimed and examined invention (i.e., the characterizing and presumably salient refrigerating or heat transfer fluid as claimed appears to be optional based on the abstract) while it also appears to cite other features as salient which are not claimed (i.e., the unit including a plurality of blocks).  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis in the specification for the newly added term “patternless” appearing in amended base claim 1 and for the newly added term “non-tubular elements” appearing in new claim 20. Please note that, because the originally filed specification and disclosure as a whole only clearly provide support for the elements being balls or spheres or cartridges of an unspecified shape, it is not clear that the term “non-tubular elements” can be added to the specification to provide proper antecedent basis for the claimed subject matter without introducing new matter into the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, new claim 20 recites the limitations “said first elements comprise one of non-tubular elements, balls and spheres”. While there is ample support and description in the originally filed specification and disclosure for the first elements being either balls or spheres, as well as for these elements being cartridges of an unspecified shape, the originally filed specification and disclosure as a whole appear to lack any support or description corresponding to either the elements being non-tubular elements or to defining which structures or shapes are intended to be encompassed by the term “non-tubular elements” and which ones are intended to be excluded thereby. Therefore, new claim 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are still somewhat narrative and indefinite, written in a run-on fashion, failing to conform with current U.S. practice.  They still appear to be somewhat of a literal translation into English from a foreign document and contain at least some grammatical and idiomatic informalities. For example, the term “which” still appears throughout the claims in an attempt to refer back to previously recited element(s) in the claims, but, while in some cases it is now clear as used to which previously recited elements it is intended to refer back to, with regard to at least some other occurrences of the same (i.e., in line 4 of base claim 1), it is still not clear which particular previously recited element(s) is/are being referred to thereby, thus rendering indefinite the metes and bounds of protection sought by the claims.

With regard to claim 19, there is insufficient antecedent basis in the claims for the limitation “the refrigerating fluid” in line 2 of claim 19 if a heat-transfer fluid is the chosen alternative out of the limitations “a refrigerating fluid or a heat-transfer fluid” in lines 10-11 of base claim 1 from which claim 19 depends, thus rendering indefinite the metes and bound of protection sought by claim 19.
With regard to claim 20, the alternative limitations “said first elements comprise one of non-tubular elements, balls and spheres” fail to clearly set forth the metes and bounds of protection sought by the claim because the cited alternatives are not mutually exclusive (i.e., a sphere is a non-tubular element, as is a ball, while a sphere is a part of a ball) while the aforementioned alternative limitations require that the first element comprise one of the three alternatives (i.e., as opposed to comprising at least one of the three alternatives). Additionally, in part due to the lack of clear support in the originally filed specification and in part due to “non-tubular” being a negative limitation in a way, it is not clear which structures are intended to be encompassed by the term “non-tubular 
	Applicant is respectfully advised that the above are merely exemplary of indefiniteness issues within the claims, and that applicant should carefully review the claims and correct all indefiniteness issues in the claims whether or not these have been specifically pointed out by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. Patent No. 4,753,080).
Jones et al. (i.e., especially Figure 2, 3, and 6) discloses a modular block or storage tank 40 for a unit adapted to store thermal energy essentially as claimed by claim 1, where the modular block or storage tank 40 comprises, for example: a bottom 
With regard to claim 2, Jones et al. discloses the modular block or storage tank 40 according to claim 1, which further includes further comprising a sealing surface (i.e., where the top surface/wall of the modular block or storage tank 40 joins the side walls or where the inlet 54 of the modular as shown in Fig. 6 or in Fig. 8 or where block or storage tank 40 joins the inlet 54 as shown in Fig. 6) surrounding said another side on which the chamber (i.e., the space inside storage container or storage tank 40) is open, for providing sealing in relation to the fluid (i.e., the water and ethylene glycol mixture).

With regard to claim 4, Jones et al. discloses the modular block or storage tank 40 according to claim 1, further comprising a series of said pockets under controlled atmosphere (i.e., leak-proof and with most of the air removed; see column 5, lines 1-65) jointed by flexible intermediate portions (i.e., at constrictions 56) between two successive pockets, so that the pockets of said series (i.e., the internal spaces of the chamber chain 53) can be articulated one in relation to the other (i.e., see Fig. 3 and Fig. 8).
With regard to claim 19, Jones et al. discloses the modular block or storage tank 40 according to claim 1, wherein said first elements (i.e., some of chambers 50) are arranged in said chamber (i.e., the space inside storage container or storage tank 40) such that circulation spaces for the refrigerating fluid remain between the first elements (i.e., some of chambers 50). See column 4, lines 43-60, as well as column 5, lines 66-68 through column 6, lines 1-44).
With regard to claim 20, Jones et al. discloses the modular block or storage tank 40 according to claim 1, wherein said first elements (i.e., some of chambers 50) non-tubular elements (i.e., individual capsules or bottles; see column 5, lines 1-8).
	The reference thus reads on the claims. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763